SCOTT C. CIFRESE, ISB #4965
DANIEL W. SHORT, pro hac vice
PAINE HAMBLEN LLP
717 W. Sprague Ave., Suite 1200
Spokane, WA 99201-3505
Telephone: (509) 455-6000
Facsimile: (509) 838-0007

Attorneys for Defendant
Idaho County Light & Power


                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,                          )
                                                   )   Case No. 3:17-cv-00391-CWD
               Plaintiff,                          )
                                                   )
                                                   )   DEFENDANT’S REPLY IN SUPPORT
vs.                                                )   OF MOTION IN LIMINE TO EXCLUDE
                                                   )   OPINIONS OF UNITED STATES’
IDAHO COUNTY LIGHT AND POWER                       )   EXPERTS RE: FIRE CAUSE AND
COOPERATIVE ASSOCIATION, INC.,                     )   ORIGIN (DKT. NO. 63)
                                                   )
               Defendant.                          )


       Defendant, Idaho County Light and Power Cooperative Association, Inc., (“ICLP”)

through its attorneys, Scott C. Cifrese and Daniel W. Short, submits this Reply in support of its

Motion in Limine to Exclude Opinions of United States’ Experts re: Fire Cause and Origin (Dkt.

No. 63). This Reply is supported by the Second Declaration of Scott C. Cifrese and the

Declaration of Greg Schumacher, filed herewith.

                                        I. INTRODUCTION

       An expert’s opinion must be reliable at each and every step, or it will be excluded under

Federal Rule of Evidence 702 and Daubert. In this case, upon rigorously examining Forth’s

investigation, it is apparent that her investigation is not reliable at each and every step. More than



DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 1
the “weight” of Forth’s opinions are at issue. Rather, Forth’s investigative failings go to the core

tenents of fire investigation methodology and the scientific process. Forth’s factual investigation

is inadequate and her factual findings are just wrong. Second, her analysis (applying her

“expertise” to the facts) is conclusory and contrary to the scientific method. Forth admits she

does not know electricity, she tested only one hypothesis, and the only testing she did was

“cognitive testing,” i.e., thinking about it. Finally, her conclusions are wrong, which the United

States partially concedes.

       The United States’ retained experts cannot cure Forth’s failings because it is antithetical

to the scientific method to start with a foregone conclusion and work backwards to support it.

Further, the United States’ retained experts are in the same position as ICLP. That is, because

Forth failed to collect sufficient data and failed to document and preserve the fire scene, it is

impossible to analyze the data underlying the Fire’s cause and origin to reach independent

conclusions.

       The risk of admitting the United States’ causation testimony is that the jury will not

understand the “analytical gap” between the flawed factual bases of Forth’s opinions and the

conclusions she reached. The analytical gap (and prejudice) increases with four additional

experts opining that Forth’s single theory was (basically) correct. The jury might also “count

heads” when it comes to the United States’ four retained experts who claim that their opinions

are independent of Forth’s. As such, the Court should act as a gate keeper to keep out this

unscientific and unreliable evidence and exclude the fire cause and origin opinions of Forth and

the United States’ retained experts who relied on Forth’s investigation.




DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 2
                                           II. ARGUMENT

        “[T]he day of the expert, who merely opines, and does so on basis of vague notions of

experience, is over.” Solheim Farms, Inc. v. CNH Am., LLC, 503 F. Supp.2d 1146, 1150 (D.

Minn. 2007); see also Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146, 118 S. Ct. 512, 139 L. Ed. 2d

508 (1997) (courts should exclude opinion evidence that “is connected to existing data only by

the ipse dixit of the expert,” i.e., when the analytical gap between the data and proffered opinion

is too great). “Experts are now held to a level of accountability that requires factual predicates,

in historical fact, or in competent evidence, which allows a factfinder to independently verify the

accuracy of the expert’s results.” Solheim Farms, 503 F. Supp.2d at 1150. “Absent such reliable

verification, the expert’s opinion is not admissible.” Id.

A.     The United States fails to meet its burden to establish that Forth’s cause and origin
       opinions are reliable.

       1.      Forth’s opinions are unreliable because they are not based in fact.

       Federal Rule of Evidence 702(b) requires an expert opinion to be “based on sufficient

facts or data”). “In deciding whether a step in an expert’s analysis is unreliable, the district court

should undertake a rigorous examination of the facts on which the expert relies, the method by

which the expert draws an opinion from those facts, and how the expert applies the facts and

methods to the case at hand.” Amorgianos v. Nat’l R.R. Passenger Corp., 303 F.3d 256, 266 (2d

Cir. 2002) (emphasis added).

       Again, Forth’s investigation led her to opine that the cause of the Sheep Fire was:

       Power pole at the end of a line was hit by a power surge. A jumper wire between
       two transformers on the power pole was loose causing the wire to pop, short,
       spark, and burn . . . dropping a hot wire piece on the ground at the base of the
       power pole.



DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 3
As set forth in ICLP’s Memorandum in Support of Motion in Limine, the material facts

underlying this conclusion are wrong. See Dkt. No. 63-1 at 19 (no evidence that jumper wire

was loose); 20 (no power surge); see also Dkt. No. 64 (Decl. of D. Short at ¶ 17, Ex. N

(Lautenberger Dep.)) at 110:23 – 111:1; 131:14-25 (United States’ expert, Dr. Lautenberger,

testifying that he could not conclude, on a more probable than not basis, that the small metal

piece caused the Fire).

       The United States concedes that elements of Forth’s conclusion are wrong, as the United

States is no longer claiming that a “power surge” precipitated the Fire or that it was caused by

the piece of metal found by Forth. Dkt. No. 68 at 22, 27-28. Instead, the United States claims

that there was a “malfunction” on ICLP’s equipment that caused sparking and the ejection of

burning metal.

       Nevertheless, the United States argues that Forth’s factual record is somehow sufficient

(and, therefore, reliable) because any incorrect facts found by Forth were due to the deviousness

of ICLP’s linemen. The United States argues that (1) ICLP linemen Anderson and Schumacher

“lied” to Forth by telling her that Cook & Son’s broke a “power line” and that a power surge

occurred when the line was repaired, Dkt. No. 68 at 2, 22; (2) Anderson and Schumacher initially

told Forth that there was a loose jumper wire connection, which they later “recanted” in order to

“shift the blame” away from ICLP, id. at 7, 9, 24; and, (3) Forth was “permitted to rely on [these]

admissions” to form her opinion that the Fire was caused by the small piece of aluminum wire

she found, id. at 21, 26. The United States argues that ICLP is seeking to “capitalize” on the false

statements. Id. at 22. Clearly, the United States is grasping at straws as it cannot support its bold

assertion that ICLP intentionally conspired to feed Forth misleading information.



DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 4
       First, to claim that the linemen “lied” about Cook & Son’s breaking a “power line” is a

stretch. While he was driving to the Hegvets’ property, Schumacher was informed that a power

line had been broken along Highway 95, but he did not know what caused the power line to

break. See Decl. of G. Schumacher at ¶ 3; 2d Decl. of S. Cifrese at ¶ 2, Ex. A (Schumacher Dep.)

at 87:20-25 (testifying that he did not know anything about Cook & Son’s involvement with

breaking line). Anderson testified that he did not remember making such a statement to Forth.

Id. at ¶ 3, Ex. B (Anderson Dep.) at 55:2-13. Moreover, even if Anderson told Forth that Cook

& Son’s broke a “power line,” such statement is not inaccurate. “Power line” is a general term—

it could mean phase wire or neutral wire, both are involved in power distribution, yet only the

phase wire carries electricity. Stating that Cook & Sons broke a power line, meaning the neutral

wire, may be imprecise, but it is not inaccurate or false. Again, if Forth had driven less than a

mile down Highway 95 to investigate the Cook & Son’s work site, she could have figured out for

herself which line was, in fact, broken.

       Second, there is no objective evidence that supports that the jumper wire connection was

“loose,” and the evidence is overwhelmingly to the contrary. The only person who inspected the

jumper wire connection was Schumacher. Schumacher’s written statement prepared on the day

of the Fire states that the connection “seemed tight.” See Dkt. No. 64 (Decl. of D. Short at ¶ 4, Ex.

C (USFS Incident Rpt.)) at 466. Schumacher has testified consistent with that statement. See id.

(Decl. of D. Short at ¶ 16, Ex. M (Schumacher Dep.)) at 92:3-25. The United States overlooks

the significant fact that Schumacher never spoke to Forth, and the only contact he had with

Finnegan was when Finnegan asked Schumacher to provide a written statement. Decl. of G.

Schumacher at ¶¶ 5-8. Forth only spoke with Anderson during the time when Schumacher was



DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 5
working at the top of the transformer pole. Id. at ¶ 5. Anderson, who had not inspected the

transformer equipment, had no way of knowing whether the connection was loose, so it makes

no sense that he would tell Forth, at least under the guise of any kind of authority, that there was

a loose connection. See 2d Decl. of S. Cifrese at ¶ 3, Ex. B (Anderson Dep.) at 55-57 (Anderson

denying that he told Forth or Finnegan that the jumper wire was loose).              There are no

“admissions” made by ICLP linemen as referenced in Forth;s report and she failed to reconcile

her report (finding “loose connection”) with Schumacher’s written statement (“seemed tight”) or

follow up with Schumacher about the discrepancy. See Decl. of G. Schumacher at ¶ 8.

       2.      Forth’s application of the scientific method to the data (her analysis) is unreliable
               because she did not adhere to the scientific method, she did not possess the
               expertise to analyze the data she gathered, and did not test her hypothesis.

       Preliminarily, the United States argues that Forth was not required to “strictly adhere” to

NFPA 921. Dkt. No. 68 at 2. But if an expert claims to follow NFPA 921 (as Forth claims, Dkt.

No. 64 (Decl. of D. Short at ¶ 2, Ex. A (Forth Dep.)) at 84:22-25), she must actually follow it or

her opinions will be excluded. See Manuel v. MDOW Ins. Co., 791 F.3d 838, 845 (8th Cir. 2015)

(“[I]f an expert purports to have followed NFPA 921, he must have followed it reliably, or his

testimony may be excluded.”). Forth’s deviations from NFPA 921 and the NWCG Handbook

evidence her departure from a reliable methodology. But her opinions are subject to exclusion

for the overriding reason that “each and every step” of her investigation (i.e., facts, analysis,

conclusions) is not reliable.

       Gathering data. The United States questions what difference it would have made if Forth

had more faithfully adhered to NFPA 921 protocols in collecting data, including documenting

and preserving the fire scene. Dkt. No. 68 at 18-21. While each deviation from NFPA 921 alone



DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 6
might not be grounds to find that Forth did not reliably adhere to the data-gathering step of

NFPA 921, the culmination of all the deviations present a significant question about the

adequacy and accuracy of the investigation. And contrary to the United States’ argument, the

failure to collect, document, and preserve data does prejudice ICLP because it is now impossible

for other fire cause and origin investigators to evaluate the evidence to reach an independent

conclusion. See Dkt. No. 64 (Decl. of D. Short at ¶ 14, Ex. K (Cole Dep.)) at 44:22 – 45:4,

60:11-13; 2d Decl. of S. Cifrese at ¶ 4, Ex. C (Cooper Dep.) at 91:11 – 92:10, 101-03 (defense

cause and origin expert Jody Cooper testifying that he was unable to verify Forth’s conclusions

due to lack of documentation); NFPA 921 § 15.1.2 (“Thorough and accurate documentation of

the investigation is critical because it is from this compilation of factual data that investigative

opinions and conclusions can be supported and verified.”). A cause and origin investigator’s

failure to properly collect evidence is grounds to exclude the expert’s testimony. Ind. Ins. Co. v.

Gen. Elec. Co., 326 F. Supp.2d 844, 850-51 (N.D. Ohio 2004).

       Analyzing data. The United States argues that Forth possessed the “knowledge, training,

and experience . . . to analyze the evidence in this case.” Dkt. No. 68 at 14. Yet Forth admits that

she knows nothing about electricity or electrical distribution equipment or how either could

cause arcing or otherwise operate to cause a fire. Dkt. No. 64, Decl. of D. Short at ¶ 2, Ex. A at

55:23 – 56:2, 58:3-10, 75:6-10, 93:7-16, 95:14-19, 97:21 – 98:25. Forth also admits that she did

not consult with an electrical engineer or someone with expertise in electricity and electrical

distribution systems. Id. at 76:20-24. Given these admissions, it cannot be disputed that Forth did

not possess the knowledge, training, or experience to reach her conclusions.




DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 7
       Formulating hypotheses. In formulating hypotheses, Forth may have “considered” other

potential causes, Dkt. No. 68 at 15, but she performed no investigation into other causes such as

children, smoking materials, particle from vehicle exhaust system, or other electrical equipment

in and around the Ice Plant. Theoretically, these potential causes could have been eliminated by

asking the property owner and others present at the Hegvets’ property some basic questions:

“Any children around here today?” “Do you or anyone else who works at the Ice Plant smoke?”

“Any trucks or mechanical equipment drive to or from the Ice Plant this morning?” Other

electrical equipment could have been excluded by investigating and photographing the

observably damaged electrical service equipment outside the Ice Plant and the machinery within.

Rather than ascertaining facts that she could use to eliminate these potential causes, Forth simply

disregarded them because she did not think about them, see evidence of them, or believed they

were irrelevant because they were “outside” her dinner-plate-size origin site.

       Testing hypotheses. The United States further argues that Forth tested her hypothesis1

through “cognitive testing.” Dkt. No. 68 at 25. It is not clear what this means other than Forth

thought about the hypothesis in her mind, and it passed her subjective scrutiny. ICLP is not

arguing that “further” testing should have been done, but that some, any testing, should have

been done besides Forth noodling it over. At the very least, Forth should have consulted with an

electrical engineer or other person with expertise in electricity, but she did not.




       1
         At pg. 15 of its Opposition, the United States confuses Forth’s hypothesis: “Forth tested
her hypothesis that the Sheep Fire was ignited by sparks from a loose jumper wire.” Forth never
stated, or apparently ever considered, that the Sheep Fire may have been caused by “sparks.”
Her investigation focused entirely on the small piece of aluminum wire.

DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 8
       3.      Forth’s ultimate conclusions are unreliable because they are not based in fact,
               are the result of a flawed analysis, and reek of expectation or confirmation bias.

       Courts presented with a Daubert motion do not consider whether an expert’s opinions are

right or wrong; rather, the court’s role is to rigorously examine the factual basis and

methodology underlying the opinions. Despite this, a district court still must consider an expert’s

conclusions to assess whether they could reliably flow “from the facts known to the expert and

the methodology used.” Oddi v. Ford Motor Co., 234 F.3d 136, 146 (3d Cir. 2000). Forth’s

ultimate conclusions do not “reliably flow” from the facts she found during her investigation and

her analysis of those facts.

       Forth was the first investigator on scene, assigned with the task of determining, and

documenting, the cause and origin of the Fire. NFPA 921 and the scientific method required

Forth to keep an open mind about what caused the Fire and to investigate, and eliminate, all

possible causes. Forth’s investigation, however, immediately targeted ICLP to the exclusion of

investigating other potential causes. Forth’s claims that she commenced her investigation with

an open mind need not be accepted at face value. See Daubert v. Merrell Dow Pharmaceuticals,

Inc., 43 F.3d 1311, 1319 (9th Cir. 1995) (Daubert II) (summarily dismissing “experts’ unadorned

assertions that the methodology they employed comports with standard scientific procedures”).

Forth’s claim about approaching this investigation with an open mind is also belied by the

photographs she took of the power pole and Schumacher working in the bucket truck upon first

entering the Hegvets’ property, before she talked with anyone or had any idea where the fire

started. See Dkt. No. 64 (Decl. of D. Short at ¶ 4, Ex. C (USFS Incident Rpt.)) at 85-87

(photographs); id. at ¶ 2, Ex. A (Forth Dep.) at 50:18 – 51:8 (explaining that she took




DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 9
photographs of the linemen because, “to me [(Forth)] [the linemen] were in the area of my origin

and cause.”).

       At bottom, the United States argues that Forth’s investigation, while perhaps not perfect,

got “close enough” to the correct result so as to be reliable and admissible. But reaching an

opinion that is “close enough,” does not satisfy the scientific criteria that Forth claimed to adhere

to. Moreover, an opinion is not “close enough” to be admitted when it is not supported by fact,

not subject to a scientific analysis, and when bias permeates the conclusions.               Forth’s

conclusions regarding the cause and origin of the Sheep Fire should be excluded.

B.     The United States fails to meet its burden to establish that its retained experts’
       opinions are reliable.

       Forth’s investigation and cause and origin opinions are the lynchpin of the United States’

case because the opinions of the United States’ retained experts are based on Forth’s

investigation. Recognizing the weaknesses in Forth’s report, the United States’ retained experts

go beyond Forth’s investigation to proffer a causation theory unsupported by any physical

evidence found by Forth. The United States’ theory now is that “multiple” sparks or burning

fragments of aluminum were ejected from the jumper wire when the jumper wire

“malfunctioned.” The United States has also moved away from attributing the cause of the Fire

to a “power surge” or the Hegvets’ machinery. The problem with the United States’ new theory

is that (1) Forth documented no physical evidence to support the theory, and (2) the United

States’ experts’ opinions are not the result of independent analysis and testing. Cf. Dkt. No. 69 at

15.

       There is no evidence that the Fire was caused by sparks or other aluminum particles from

ICLP’s equipment. Forth’s investigation began and ended by focusing on the one small piece of


DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 10
aluminum wire. Forth was so confident in her cause and origin conclusion that she seemingly

did not look for, and definitely did not find, other pieces of metal (including aluminum slag) that

could have potentially started the Fire. The United States’ new causation theory is suggested by

Mike Cole, the same investigator who admitted that (1) there was no fire scene to investigate by

the time he set foot on the Hegvets’ property in May 2013 (eight months after the Fire), Dkt. No.

64 (Decl. of D. Short at ¶ 14, Ex. K (Cole Dep.)) at 24:21-25; and, (2) Forth’s documentation of

her investigation was so inadequate that he could not verify her conclusions, id. at 44:22 – 45:4,

60:11-13. Cole’s opinions are not the result of independent analysis and testing; he’s only

speculating about what might have occurred.

       The United States also claims that the opinions of Drs. Palmer, Lautenberger, and Stevick

are the result of “independent analysis and testing,” Dkt. No. 69 at 15, and that each experts puts

his discipline to bear to conclude, consistent with Forth’s initial conclusion, that something

having to do with ICLP’s equipment caused the Fire, id. at 4. But putting a stamp of approval on

an unreliable conclusion does not make the conclusion reliable. See United States v. Benson, 941

F.2d 598, 604 (7th Cir. 1991) (“[T]he jury does not need an expert to tell it whom to believe, and

the expert’s stamp of approval on a particular witness’[s] testimony may unduly influence the

jury.”) (internal quotation marks omitted).

       The United States also contends that its retained experts’ opinions are based on evidence

not available to Forth. Dkt. No. 68 at 4-5. The United States identifies “the sworn testimony of

two witnesses that the fire started at the base of the transformer pole” as previously

“unavailable” evidence. Id.; see also Def.’s Reply in Supp. of Mot. for Summ. Judg. at 3, n.1

(setting forth the inconsistent testimony of Hegvet and Law). But both Hegvet and Law were



DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 11
present when Forth was doing her investigation, and both provided sworn written statements.

This evidence was certainly available to Forth prior to the preparation of her report, which was

not issued until months after the Fire.

       The United States also cites the respective reports of its retained experts as other evidence

available to its retained experts (and not available to Forth). Id. at 27-29. Expert opinions

derived from the same quantum of evidence collected by Forth is not new evidence. The United

States’ experts are perpetuating, under the guise of expert opinions, Forth’s fundamentally

flawed investigation. The United States’ experts are not relying on each other’s opinions to

reach conclusions based on the evidence; they are relying on each other’s opinions to piece

together a theory of liability that is no less shaky than Forth’s initial conclusion.

       The United States’ retained experts should be excluded as unreliable because their

opinions are not based in fact and are not the result of independent testing or analysis.

                                          III. CONCLUSION

       For the foregoing reasons, ICLP respectfully requests that its Motion in Limine to

Exclude Opinions of United States’ Experts re: Fire Cause and Origin be granted, and the fire

cause and origin opinions of Forth and the United States’ retained experts—Cole, Palmer,

Lautenberger, and Stevick—be excluded from trial.

       DATED this 18th day of December, 2019.

                                                   PAINE HAMBLEN LLP


                                                   By: /s/ Scott C. Cifrese
                                                         Scott C. Cifrese
                                                         Daniel W. Short
                                                         Attorneys for Defendant Idaho County
                                                         Light and Power


DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 12
                                       CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 18th day of December, 2019, I filed the foregoing

DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE

OPINIONS OF UNITED STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT.

NO. 63) electronically through CM/ECF system, which caused the following parties or counsel

to be served by electronic means, as more fully reflected on the Notice of Electronic Filing:

       James P. Schaefer, Peter Wucetich
        james.schaefer@usdoj.gov, peter.wucetich@usdoj.gov, elise.foster@ogc.usda.gov,
        jessica.black@usdoj.gov, CaseView.ECF@usdoj.gov, usaid.ecfnotice@usdoj.gov

        Manual Notice List

        The following is the list of attorneys who are not on the list to receive e-mail notices for

this case (who therefore require manual noticing).

       No manual recipients


                                                     /s/ Scott C. Cifrese
                                                     Scott C. Cifrese, Attorney for Defendant
                                                     Idaho County Light and Power


I:\SPODOCS\00068\00293\PLEAD\1873239




DEFENDANT’S REPLY IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE OPINIONS OF UNITED
STATES’ EXPERTS RE: FIRE CAUSE AND ORIGIN (DKT. NO. 63) - 13
